Citation Nr: 1333950	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-31 412	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (also claimed as emphysema and a lung condition), to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for lung cancer, to include as secondary to service-connected diabetes mellitus and as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that the appeal originally included the issues of entitlement to an initial evaluation in excess of 10 percent for type II diabetes mellitus with erectile dysfunction and nephropathy and entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus.  However, during the pendency of the appeal, in a May 2010 rating decision, the RO increased the evaluation assigned for type II diabetes mellitus with erectile dysfunction and nephropathy to 20 percent effective from June 5, 2009.  The RO also granted service connection for coronary artery disease and assigned a 10 percent evaluation, effective from May 30, 2008.  The Veteran submitted a notice of disagreement with that decision in July 2010.

In addition, in a March 2010 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  The Veteran submitted a notice of disagreement with that decision in April 2010.  Subsequently, in an October 2012 rating decision, the RO granted service connection for PTSD, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy.  The RO also increased the evaluation assigned for coronary artery disease to 30 percent effective from May 21, 2012.  

Thereafter, the record reflects that a statement of the case (SOC) was issued in October 2012, pertaining to the issues of entitlement to increased evaluations for service-connected coronary artery disease, diabetes mellitus, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy.  However, the Veteran did not file a timely VA Form 9 or its equivalent with respect to these issues.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Thus, the issues of entitlement to increased evaluations for service-connected coronary artery disease, diabetes mellitus, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy are not in appellate status, and no further consideration is necessary.

The Board also notes that the Veteran submitted claims of service connection for kidney disease, to include as secondary to service-connected diabetes mellitus and as due to herbicide exposure, and ischemic heart disease.  However, in a May 2011 letter, the RO notified the Veteran that his kidney condition was already on appeal and that it was previously rated as type II diabetes mellitus with erectile dysfunction and early nephropathy.  With respect to the claim of service connection for ischemic heart disease, in the October 2012 rating decision, the RO noted that particular claim when it increased the evaluation for service-connected coronary artery disease to 30 percent.  Therefore, the Board finds that the Veteran's claims of service connection for kidney disease and ischemic heart disease have been fully addressed by the RO.

In his July 2010 Substantive Appeal (VA Form 9), pertaining to the issues on appeal, the Veteran requested a hearing before the Board at the RO.  The Veteran appeared for the proceeding, but it was not held because the Veteran wanted to withdraw the claim instead.  He did not provide any testimony concerning the issues on appeal.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes pertinent to the issues on appeal; however, RO consideration of the records is unnecessary as the Veteran has indicated that he wanted to withdraw all of the issues remaining on appeal.


FINDING OF FACT

On March 26, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant submitted a statement in March 2013, in which he indicated that he wanted to withdraw all of the issues on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.




ORDER

The appeal is dismissed.




		
JESSICA J. WILLS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


